             Case 1:18-cv-02359 Document 1 Filed 10/11/18 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

EDWARD ROSS,
424 Ruth Rd.
Arnold, MD 21012                                        Case No. 18-cv-2359

             Plaintiff,

       v.

NATIONAL RAILROAD PASSENGER
CORPORATION (AMTRAK),
1 Massachusetts Ave, NW
Washington, DC 20001

             Defendant.


                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendant National Railroad Passenger

Corporation (Amtrak) (hereinafter “Amtrak”), by counsel, files this Notice of Removal of the

above-captioned matter from the Superior Court of the District of Columbia to the United States

District Court for the District of Columbia. The grounds for removal are as follows:

       1.     On September 18, 2018, Plaintiff Edward Ross (“Plaintiff”) filed suit against

Amtrak in the Superior Court of the District of Columbia. The case is captioned as Ross v.

National Railroad Passenger Corp. (Amtrak), and has been assigned Case No. XX-XXXXXXX

(“D.C. Superior Court Action”).

       2.     On September 20, 2018, Plaintiff Edward Ross (“Plaintiff”) served the Summons,

Complaint, and Initial Order and Addendum in the D.C. Superior Court Action by mail

addressed to Amtrak’s Chief Legal Officer, General Counsel and Corporate Secretary. True and

correct copies of the Summons, Complaint and Initial Order and Addendum, and mailing
              Case 1:18-cv-02359 Document 1 Filed 10/11/18 Page 2 of 7



envelop showing Amtrak’s date of receipt are attached as Exhibit A. No other pleadings or

papers have been served on Amtrak in the D.C. Superior Court Action.

       3.       Pursuant to 28 U.S.C. §§ 1446(a), (b), and (d), the D.C. Superior Court Action,

which was commenced in the Superior Court of the District of Columbia, may be removed to the

United States District Court for the District of Columbia because this Court is the federal district

court which includes the District of Columbia within its jurisdiction.

            Federal Question Jurisdiction – Federally-Chartered Stock Corporation

       4.       This Court has original federal question jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1349, because Amtrak is a federally-chartered stock corporation and the

United States owns more than one-half of Amtrak’s capital stock. See 49 U.S.C. §§ 24301 et

seq.; Vasquez v. N. Cnty. Transit Dist., 292 F.3d 1049, 1060 (9th Cir. 2002) (concluding district

court “had original jurisdiction over the subject matter of the litigation [under 28 U.S.C. § 1331]

because the action involves Amtrak and the United States owns a majority of the capital stock of

Amtrak”); see also Hollus v. Amtrak Ne. Corridor, 937 F. Supp. 1110, 1113-14 (D.N.J. 1996),

aff’d, 118 F.3d 1575 (3d Cir. 1997); Aliotta v. Nat’l R.R. Passenger Corp., 315 F.3d 756, 758 n.1

(7th Cir. 2003); Nat’l R.R Passenger Corp. v. Rountree Transport & Rigging, Inc., 286 F.3d

1233, 1259 n.25 (11th Cir. 2002).

                Federal Question Jurisdiction – Railway Labor Act Preemption

       5.       Removal of this case is also proper pursuant to 28 U.S.C. § 1331 because

Plaintiff’s breach of contract claim arises under and is preempted by the Railway Labor Act, 45

U.S.C. § 151, et seq. (the “RLA”). “Amtrak is a common carrier subject to the provisions of the

[RLA].” Abdul-Qawiy v. Nat’l R.R. Passenger Corp., No. Civ. A. 0401030HHK, 2005 WL

3201271 (D.D.C. Oct. 25, 2005).



                                                 2
             Case 1:18-cv-02359 Document 1 Filed 10/11/18 Page 3 of 7



       6.     At all times relevant to the allegations contained in Plaintiff’s Complaint, Plaintiff

was a member of a bargaining unit whose terms and conditions of employment were governed

by a collective bargaining agreement between Amtrak and the Fraternal Order of Police, Lodge

# 189 (the “CBA”). See generally Compl. A true and accurate copy of the relevant portions of

the CBA is attached hereto as Exhibit B.

       7.     Claims that require a court to interpret a CBA between a carrier and a union are

preempted by the RLA. See, e.g., Oakey v. U.S. Airways Pilots Disability Income Plan, 723 F.3d

227 (D.C. Cir. 2013) (claim requiring interpretation of a CBA was preempted by the RLA); Said

v. Nat’l R.R. Passenger Corp., 183 F. Supp. 3d 71, 76 (D.D.C. 2016) (claim for breach of an

Amtrak CBA preempted by the RLA); Abdul-Qawiy, 2005 WL 3201271, at *4 (same); Nat’l

R.R. Passenger Corp. v. Fraternal Order of Police, Lodge 189, 142 F. Supp. 3d 82 (D.D.C.

2015) (finding RLA preemption applicable to labor dispute implicating terms of the CBA

between Amtrak and FOP Lodge # 189). Thus, where interpretation of a CBA is necessary to

the resolution of the plaintiff’s claims, removal under the RLA is proper. See Arbogast v. CSX

Corp., 831 F.2d 290 (Table Decision), 1987 WL 3866, at *1 (4th Cir. 1987) (approving of

removal based on RLA preemption where claim was grounded in the terms of a CBA); Sirois v.

Business Exp., Inc., 906 F. Supp. 722, 729 (D.N.H. 1995) (holding case was properly removed

because plaintiff’s state law breach of contract claim was completely preempted by the RLA).

       8.     In his Complaint, Plaintiff alleges that Amtrak reassigned him from a Detective

position to a Police Officer position and that the reassignment constituted “discipline” without

“just cause” or a hearing in violation of the terms of the CBA. See generally Compl. His sole

claim asserts that his reassignment constituted a breach of Rules 6, 34 and 53 of the CBA. Id. In

order to address Plaintiff’s breach of contract claim, the Court will be required to engage in



                                                3
              Case 1:18-cv-02359 Document 1 Filed 10/11/18 Page 4 of 7



analysis and interpretation of the CBA. Specifically, the Court will be required to interpret the

language of and interplay (if any) between Rule 2 (“Management Rights”), which states that

Amtrak has the “unquestioned right” to order “new work assignments,” and Rule 34

(“Discipline”), which sets forth the circumstances under which an employee is entitled to notice

of discipline and the process for appealing such discipline. See Exhibit B. The Court will also

have to interpret Rule 6 (“Rates of Pay”), which describes pay rates and conditions for pay

increases, and Rule 53 (“Detectives”), setting forth Amtrak’s right to create Detective positions

and their applicable pay rates, to determine if Plaintiff’s reassignment could have violated either

Rule in any way.

       9.      As a result, Plaintiff’s Complaint falls under the auspices of the RLA and is

completely preempted, giving this Court federal question jurisdiction of this case under 28

U.S.C. § 1331. See Said, 183 F. Supp. 3d at 79 (claim for breach of a CBA is preempted by the

RLA); Sirois, 906 F. Supp. at 729 (RLA-preempted claims are removable).

       10.     The removal of this civil action is therefore proper under 28 U.S.C. § 1441(a),

because this is a civil action brought in state court over which the district courts of the United

States have original jurisdiction.

                          Compliance with Procedural Requirements

       11.     This Notice of Removal is filed with this Court within 30 days after Plaintiff

served his Complaint on Amtrak.

       12.     The District of Columbia Superior Court lists CT Corporation, Amtrak’s

registered agent for receipt of service, as a Defendant. However, Plaintiff confirmed in an

October 11, 2018 telephone conversation with undersigned counsel that he was asked by a D.C.

Superior Court clerk to write the name and address of Amtrak’s registered agent and that he did



                                                4
             Case 1:18-cv-02359 Document 1 Filed 10/11/18 Page 5 of 7



not intend to name CT Corporation as a separate Defendant. Thus, the listing of CT Corporation

as a Defendant was an administrative error by the D.C. Superior Court. Accordingly, CT

Corporation’s consent for removal is not required. See 28 U.S.C. §1446(b)(2)(A)(“When a civil

action is removed solely under section 1441(a), all defendants who have been properly joined

and served must join in or consent to removal of the action.”) (emphasis added).

       13.     Attached as Exhibit C is a copy of the Notice of Filing of Notice of Removal, the

original of which is being filed with the Clerk of the Superior Court of the District of Columbia,

as required by 28 U.S.C. § 1446(d).

       14.     Attached as Exhibit D is a copy of the Notice to Plaintiff Edward Ross of Filing

of Notice of Removal, the original of which is being served on Plaintiff in accordance with 28

U.S.C. § 1446(a).

       15.     Amtrak submits this Notice of Removal without waiving any defenses to the

claim asserted by Plaintiff or conceding that Plaintiff has pled a claim upon which relief can be

granted.

       WHEREFORE, Defendant Amtrak respectfully requests that the Clerk note that this

action has been removed from the Superior Court of the District of Columbia to the United States

District Court for the District of Columbia, and that all proceedings hereafter shall take place in

the United States District Court for the District of Columbia.




                                                 5
           Case 1:18-cv-02359 Document 1 Filed 10/11/18 Page 6 of 7



                                    Respectfully submitted,

Date: October 11, 2018              /s/ William F. Allen
                                    William F. Allen, Bar No. 454656
                                    Lindsay Neinast, Bar No. 998458
                                    LITTLER MENDELSON, PC
                                    815 Connecticut Avenue, NW, Suite 400
                                    Washington, DC 20006
                                    Telephone: 202.842.3400
                                    Facsimile: 202.842.0011
                                    ballen@littler.com
                                    lneinast@littler.com

                                    Counsel for Defendant National Railroad
                                    Passenger Corporation




                                       6
             Case 1:18-cv-02359 Document 1 Filed 10/11/18 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 11, 2018, a true and correct copy of the foregoing Notice

of Removal was served by first class mail, postage prepaid, upon the following:

                             Edward Ross
                             424 Ruth Road
                             Arnold, MD 21012


       I further certify that, pursuant to 28 U.S.C. § 1446(d), on October 11, 2018, a copy of the

foregoing Notice of Removal was served via Case FileXpress upon the following:

                             James D. McGinley
                             Clerk of the Court
                             Superior Court of the District of Columbia
                             500 Indiana Avenue, N.W.
                             Washington, DC 20001




                                                     /s/ William F. Allen
                                                    William F. Allen




                                                7
